United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3625
                         ___________________________

                                      Tim Walker

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

            Nancy Berryhill,1 Acting Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Eastern District of Arkansas - Batesville
                                   ____________

                               Submitted: May 1, 2017
                                Filed: May 30, 2017
                                   [Unpublished]
                                   ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.




      1
       Nancy Berryhill has been appointed to serve as Acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
        Tim Walker appeals the district court’s2 order affirming a partially unfavorable
decision as to disability insurance benefits and supplemental security income; in the
opinion, the administrative law judge (ALJ) determined that Walker was disabled
from April 2012 through the end of January 2014, but that as of February 1, 2014, he
was no longer disabled due to medical improvement. We have carefully reviewed the
relevant record and Walker’s arguments for reversal, and we agree with the district
court that substantial evidence on the record as a whole supports the ALJ’s
determination. See Harvey v. Colvin, 839 F.3d 714, 715 (8th Cir. 2016) (reviewing
de novo district court’s decision, and affirming if ALJ’s decision is supported by
substantial evidence on record as whole, including new evidence Appeals Council
considered). Specifically, we conclude that substantial evidence supports the ALJ’s
determinations as to credibility, residual functional capacity (RFC), and medical
improvement for the period beginning on February 1, 2014. See Hensley v. Colvin,
829 F.3d 926, 931-32 (8th Cir. 2016) (Commissioner must determine RFC based on
all relevant evidence, including medical records, observations of treating physicians
and others, and individual’s own description of his limitations; RFC is medical
question and must be supported by some medical evidence of claimant’s ability to
function in workplace); Mabry v. Colvin, 815 F.3d 386, 389 (8th Cir. 2016) (this
court defers to credibility findings if they are supported by good reasons and
substantial evidence); Delph v. Astrue, 538 F.3d 940, 945-46 (8th Cir. 2008)
(outlining steps in sequential analysis for cessation of benefits).

      The judgment of the district court is affirmed.




      2
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendation of the
Honorable Jerome T. Kearney, United States Magistrate Judge for the Eastern District
of Arkansas.

                                          -2-
KELLY, Circuit Judge, dissenting.

       The “‘medical improvement’ standard requires the Commissioner to compare
a claimant’s current condition with the condition existing at the time the claimant was
found disabled and awarded benefits.” Delph, 538 F.3d at 945. In this case, the ALJ
determined that Walker was disabled from April 8, 2012, through January 31, 2014,
but that due to medical improvement, he was no longer disabled as of February 1,
2014. The ALJ then determined that Walker’s medical improvement was “related to
the ability to work because there has been an increase in [Walker’s RFC].” But it is
not clear from the ALJ’s opinion why Walker’s RFC became less restrictive as of
February 1, 2014; the opinion did not compare Walker’s condition between April 8,
2012, and January 31, 2014, with his condition as of February 1, 2014. Although “an
ALJ’s failure to adequately explain his factual findings is ‘not a sufficient reason for
setting aside an administrative finding’ where the record supports the overall
determination,” it is appropriate to remand “where the ALJ’s factual findings,
considered in light of the record as a whole, are insufficient to permit this Court to
conclude that substantial evidence supports the Commissioner’s decision.” Scott ex
rel. Scott v. Astrue, 529 F.3d 818, 822 (8th Cir. 2008) (quoting Senne v. Apfel, 198
F.3d 1065, 1067 (8th Cir.1999)). Here, without more explanation, it is impossible to
determine whether substantial evidence supports the ALJ’s finding that Walker was
no longer disabled as of February 1, 2014. I would therefore remand for further
consideration and findings that specifically explain why Walker’s disability ceased
due to medical improvement.
                        ______________________________